Citation Nr: 1430326	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  00-18 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinus problems with headaches, including due to undiagnosed illness.

2.  Entitlement to service connection for fatigue, including due to undiagnosed illness.

3.  Entitlement to service connection for blurred vision with a history of cataracts, including due to undiagnosed illness.

4.  Entitlement to service connection for bowel problems, including due to undiagnosed illness.

5.  Entitlement to service connection for kidney problems, including due to undiagnosed illness.

6.  Entitlement to service connection for muscle aches of the upper body, including due to undiagnosed illness.

7.  Entitlement to service connection for a bilateral ankle disorder, including due to undiagnosed illness.

8.  Entitlement to service connection for a bilateral hip disorder, including due to undiagnosed illness.

9.  Entitlement to service connection for a bilateral knee disorder, including due to undiagnosed illness.

10.  Entitlement to service connection for sleep apnea, including due to undiagnosed illness.

(The issues of entitlement to an initial rating higher than 30 percent for seborrheic dermatitis prior to February 8, 2007, and entitlement to extra-schedular ratings for this skin condition and a low back disability involving degenerative joint disease are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from August 1987 to August 1990 and from November 1990 to June 1991, including in the Southwest Asia Theater of Operations (Operation Desert Storm/Desert Shield) from January to May 1991.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been before the Board on several prior occasions.  In February 2001 the Board remanded several claims - including for service connection for a sinus disorder with headaches.  The Board directed the Veteran be provided required notice under the Veterans Claims Assistance Act of 2000 (VCAA) and the scheduling of a hearing at the RO before the Board.  The RO responded by issuing him an appropriate VCAA notice letter in March 2003, but failed to schedule the requested Travel Board hearing.  So the Board remanded the claims again in December 2004 to schedule a Travel Board hearing, with additional requested development that included obtaining outstanding VA treatment records, Social Security Administration (SSA) records, and providing the Veteran appropriate VA compensation examinations concerning his claims.  That requested development was accomplished, including him having a hearing before the undersigned Veterans Law Judge of the Board in August 2009.

The Board determined in a May 2010 decision that new and material evidence had been submitted to reopen claims for service connection for memory loss, fatigue, blurred vision with a history of cataracts, bowel problems, muscle aches of the upper body, muscles aches of the ankles, discomfort of the hips, a bilateral knee disability, and kidney problems, including due to undiagnosed illnesses.  However, rather than immediately adjudicating these claims on their underlying merits, the Board remanded them to the RO, via the Appeals Management Center (AMC), because the RO/AMC had not had an opportunity to adjudicate them on their underlying merits and the Veteran had not waived this right.  See Bernard v. Brown, 4 Vet. App. 384, 386 (1993) (before the Board may address a question that has not been decided by the RO, as the Agency of Original Jurisdiction (AOJ), the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing and, if not, whether he resultantly would be prejudiced).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim). 

Unfortunately, there had not been substantial compliance with these prior remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Consequently, the claims for service connection for fatigue, blurred vision with a history of cataracts, bowel problems, kidney problems, muscle aches of the upper body, a bilateral ankle disorder described as muscle aches, a bilateral hip disorder, sleep apnea, a bilateral knee disorder described as muscle aches, all to include as due to undiagnosed illnesses, were again remanded by the Board in March 2011.  The Board remanded the claim for service connection for a sinus disorder with headaches, including due to an undiagnosed illness, for additional medical development.  Notably, the Veteran withdrew his claim for service connection for memory loss, and this was noted by the Board in March 2011.

A portion of the Veteran's records are being maintained electronically in the Virtual VA system and the Veterans Benefits Management System (VBMS).  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  So all future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Nevertheless, these claims are again being REMANDED to the AOJ for necessary development.


REMAND

In March 2013, the Board issued a decision regarding a separate appeal filed by the Veteran.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  As noted in an October 2013 Joint Motion for Remand (JMR) filed by the parties, his claims file had been lost and later rebuilt after the March 2013 Board decision, but prior to the case arriving at the CAVC.  The JMR noted that the Court's review of the Board's decision was frustrated because several critical documents were missing from the claims file, and thus instructed the RO to rebuild the claims file to the extent possible.

Some of the missing documents also may be pertinent to the Veteran's claims at issue in this appeal, and therefore these other claims also must be remanded in order to ensure a complete record is available.

In addition, the Veteran was provided several VA examinations pursuant to the Board's March 2011 remand.  Unfortunately, some of the opinions provided by the examiners are inadequate and consequently require further medical comment.  Specifically, the examiner stated that the Veteran's knee and ankle conditions were less likely than not related to his service.  This was based on the lack of any significant entries in the Veteran's service treatment records (STRs) for injuries to these areas, although the examiner noted a left ankle sprain in service.  However, the examiner did not address the relationship, if any, between the Veteran's history of parachute jumps in service and his current knee and ankle conditions.


Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Rebuild the Veteran's claims file to the extent possible, including, but not limited to, obtaining his STRs, SSA records, the May 2000 RO hearing transcript, VA treatment records, the reports of all VA examinations performed prior to 2011, and any other documents that may be indicated as potentially relevant.

2.  Notify the Veteran that he may submit any evidence in his personal possession that relates any of the following conditions to his service, including by suggesting they are manifestations of undiagnosed illnesses:  sinus problems with headaches, fatigue, blurred vision with a history of cataracts, bowel problems, kidney problems, muscle aches of the upper body, a bilateral ankle disorder, a bilateral hip disorder, a bilateral knee disorder, and sleep apnea.

3.  After all available records have been obtained and associated with the physical claims file and/or Virtual VA and VMBS e-folders, forward the claims file to the examiner that performed the June 2011 VA knee and ankle examination, if still available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.


The examiner must provide additional medical comment concerning whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left knee, right knee, left ankle, and/or right ankle disability because of his military service, to specifically include his accepted history of parachute jumps in service.

In the event an opinion cannot be provided without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, such as by indicating whether additional information or other procurable data is needed, the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whatever may be the reason.  So merely saying he cannot respond will not suffice.

If, for whatever reason, it is not possible or feasible to have this same VA compensation examiner provide this further comment (supplemental opinion), then have someone else provide it that has the necessary qualifications and expertise.

If further examination of the Veteran is deemed necessary, meaning not just review of the file, then arrange for him to undergo additional VA examination to obtain this necessary additional medical comment.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.


4.  Then readjudicate these claims in light of this and all other additional evidence.  If any of these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) concerning these claims and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



